UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ( X ) ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2011 ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1 TO Commission File No. 0-14616 J & J SNACK FOODS CORP. (Exact name of registrant as specified in its charter) New Jersey 22-1935537 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) 6000 Central Highway Pennsauken, New Jersey (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(856) 665-9533 Securities Registered Pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock, no par value The NASDAQ Global Select Exchange Securities Registered Pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes No X Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act.Yes No X Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (229.405 of this chapter) is not con­tained herein, and will not be contained, to the best of Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. X Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ( ) Accelerated filer (X) Non-accelerated filer ( ) Smaller reporting company ( ) (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes No X As of November 25, 2011, the latest practicable date, 18,734,376 shares of the Registrant’s common stock were issued and outstanding.The aggregate market value of shares held by non-affiliates of the Registrant on such date was $674,816,674 based on the last sale price on March 25, 2011 of $45.91 per share.March 25, 2011 was the last business day of the registrant’s most recently completed second fiscal quarter. DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s definitive proxy statement for its Annual Meeting of Shareholders scheduled for February 8, 2012 are incorporated by reference into Part III of this report. J & J SNACK FOODS CORP. 2-K ANNUAL REPORT TABLE OF CONTENTS Page PART I Item 1 Business 1 Item 1A Risk Factors 6 Item 1B Unresolved Staff Comments 8 Item 2 Properties 9 Item 3 Legal Proceedings 10 Item 4 [Removed and reserved] 10 PART II Item 5 Market For Registrant’s Common Equity, Related Stockholder Matters And Issuer Purchases Of Equity Securities 11 Item 6 Selected Financial Data 12 Item 7 Management’s Discussion And Analysis Of Financial Condition And Results Of Operations 13 Item 7A Quantitative And Qualitative Disclosures About Market Risk 23 Item 8 Financial Statements And Supplementary Data 24 Item 9 Changes In And Disagreements With Accountants On Accounting And Financial Disclosure 24 Item 9A Controls and Procedures 24 Item 9B Other Information 25 PART III Item 10 Directors, Executive Officers and Corporate Governance 25 Item 11 Executive Compensation 26 Item 12 Security Ownership Of Certain Beneficial Owners And Management And Related Stockholder Matters 26 Item 13 Certain Relationships And Related Transactions, and Director Independence 27 Item 14 Principal Accountant Fees and Services 27 PART IV Item 15 Exhibits, Financial Statement Schedules 27 In addition to historical information, this document and analysis contains forward-looking statements. The forward-looking statements contained herein are subject to certain risks and uncertainties that could cause actual results to differ materially from those projected in the forward-looking statements.Important factors that might cause such a difference include, but are not limited to, those discussed in the “Management’s Discussion and Analysis of Financial Condition and Results of Operations.”Readers are cautioned not to place undue reliance on these forward-looking statements, which reflect management’s analysis only as of the date hereof.We undertake no obligation to publicly revise or update these forward-looking statements to reflect events or circumstances that arise after the date hereof. Part I Item 1. Business General J & J Snack Foods Corp. (the “Company” or “J & J”) manufactures nutritional snack foods and distributes frozen beverages which it markets nationally to the food service and retail supermarket industries.The Company’s principal snack food products are soft pretzels marketed primarily under the brand name SUPERPRETZEL and frozen juice treats and desserts marketed primarily under the LUIGI’S, FRUIT–A-FREEZE, WHOLE FRUIT, ICEE, BARQ’S* and MINUTE MAID** brand names.J & J believes it is the largest manufacturer of soft pretzels in the United States, Mexico and Canada.Other snack food products include churros (an Hispanic pastry), funnel cake, dough enrobed handheld products and bakery products. The Company’s principal frozen beverage products are the ICEE brand frozen carbonated beverage and the SLUSH PUPPIE brand frozen uncarbonated beverage. The Company’s Food Service and Frozen Beverages sales are made primarily to food service customers including snack bar and food stand locations in leading chain, department, discount, warehouse club and convenience stores; malls and shopping centers; fast food outlets; stadiums and sports arenas; leisure and theme parks; movie theatres; independent retailers; and schools, colleges and other institutions.The Company’s retail supermarket customers are primarily supermarket chains. The Company was incorporated in 1971 under the laws of the State of New Jersey. The Company has made acquisitions in 2011 and in prior years as described in “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and our consolidated financial statements and related notes thereto. The Company operates in three business segments: Food Service, Retail Supermarkets and Frozen Beverages.These segments are described below. The Chief Operating Decision Maker for Food Service and Retail Supermarkets and the Chief Operating Decision Maker for Frozen Beverages monthly review detailed operating income statements and sales reports in order to assess performance and allocate resources to each individual segment.Sales is considered to be the one and only key variable monitored by the Chief Operating Decision Makers and management when determining each segment’s and the company’s financial condition and operating performance.In addition, the Chief Operating Decision Makers review and evaluate depreciation, capital spending and assets of each segment on a quarterly basis to monitor cash flow and asset needs of each segment (see Item 7 – Management’s Discussion and Analysis of Financial Condition and Results of Operations and Item 8 – Financial Statements and Supplementary Data for financial information about segments). Food Service The primary products sold by the food service segment are soft pretzels, frozen juice treats and desserts, churros, dough enrobed handheld products and baked goods.Our customers in the food service segment include snack bars and food stands in chain, department and discount stores; malls and shopping centers; fast food outlets; stadiums and sports arenas; leisure and theme parks; convenience stores; movie theatres; warehouse club stores; schools, colleges and other institutions.Within the food service industry, our products are purchased by the consumer primarily for consumption at the point-of-sale. Retail Supermarkets The primary products sold to the retail supermarket channel are soft pretzel products – including SUPERPRETZEL, frozen juice treats and desserts including LUIGI’S Real Italian Ice, MINUTE MAID Juice Bars and Soft Frozen Lemonade, WHOLE FRUIT frozen fruit bars and sorbet, ICEE Squeeze-Up Tubes, dough enrobed handheld products including PATIO burritos, TIO PEPE’S Churros and CALIFORNIA CHURROS.Within the retail supermarket channel, our frozen and prepackaged products are purchased by the consumer for consumption at home. * BARQ’S is a registered trademark of Barq’s Inc. ** MINUTE MAID is a registered trademark of the Coca-Cola Company 1 Frozen Beverages We sell frozen beverages to the food service industry primarily under the names ICEE, SLUSH PUPPIE, PARROT ICE and ARCTIC BLAST in the United States, Mexico and Canada.We also provide repair and maintenance service to customers for customers’ owned equipment. Products Soft Pretzels The Company’s soft pretzels are sold under many brand names; some of which are: SUPERPRETZEL, PRETZEL FILLERS, PRETZELFILS, GOURMET TWISTS, MR. TWISTER, SOFT PRETZEL BITES, SOFTSTIX, SOFT PRETZEL BUNS, HOT KNOTS, DUTCH TWIST, TEXAS TWIST, SANDWICH TWIST, CINNAPRETZEL* and SERIOUSLY TWISTED!; and, to a lesser extent, under private labels. Soft pretzels are sold in the Food Service and Retail Supermarket segments. Soft pretzel sales amounted to 18% of the Company’s revenue in fiscal year 2011, 19% in 2010, and 20% in 2009. The Company’s soft pretzels qualify under USDA regulations as the nutritional equivalent of bread for purposes of the USDA school lunch program, thereby enabling a participating school to obtain partial reimbursement of the cost of the Company’s soft pretzels from the USDA. The Company’s soft pretzels are manufactured according to a proprietary formula.Soft pretzels, ranging in size from one to ten ounces in weight, are shaped and formed by the Company’s twister machines.These soft pretzel tying machines are automated, high-speed machines for twisting dough into the traditional pretzel shape. Additionally, we make soft pretzels which are extruded or shaped by hand.Soft pretzels, after processing, are primarily quick-frozen in either raw or baked form and packaged for delivery. The Company’s principal marketing program in the Food Service segment includes supplying ovens, mobile merchandisers, display cases, warmers and similar merchandising equipment to the retailer to prepare and promote the sale of soft pretzels.Some of this equipment is proprietary, including combination warmer and display cases that reconstitute frozen soft pretzels while displaying them, thus eliminating the need for an oven. The Company retains ownership of the equipment placed in customer locations, and as a result, customers are not required to make an investment in equipment. Frozen Juice Treats and Desserts The Company’s frozen juice treats and desserts are marketed primarily under the LUIGI’S, FRUIT-A-FREEZE, WHOLE FRUIT, ICEE, BARQ’S and MINUTE MAID brand names. Frozen juice treats and desserts are sold in the Food Service and Retail Supermarkets segments. Frozen juice treats and dessert sales were 14% of the Company’s revenue in 2011, 14% in fiscal year 2010 and 13% in 2009. The Company’s school food service MINUTE MAID and WHOLE FRUIT frozen juice fruit bars are manufactured from an apple or pear juice base to which water, sweeteners, coloring (in some cases) and flavorings are added.The juice bars contain two to three ounces of apple or pear juice and the minimum daily requirement of vitamin C, and qualify as reimbursable items under the USDA school lunch program.The juice bars are produced in various flavors and are packaged in a sealed push-up paper container referred to as the Milliken M-pak, which the Company believes has certain sanitary and safety advantages. The balance of the Company’s frozen juice treats and desserts products are manufactured from water, sweeteners and fruit juice concentrates in various flavors and packaging including cups, tubes, sticks, M-paks, pints and tubs.Several of the products contain ice cream and FRUIT-A-FREEZE and WHOLE FRUIT contain pieces of fruit. * CINNAPRETZEL is a registered trademark of Cinnabon, Inc. 2 Churros The Company’s churros are sold primarily under the LA CHURROS, TIO PEPE’S and CALIFORNIA CHURROS brand names. Churros are sold to the Food Service and Retail Supermarkets segments. Churro sales were 6% of the Company’s sales in fiscal year 2011, 5% in 2010 and 5% in 2009.Churros are Hispanic pastries in stick form which the Company produces in several sizes according to a proprietary formula.The churros are deep fried, frozen and packaged.At food service point-of-sale they are reheated and topped with a cinnamon sugar mixture.The Company also sells fruit and crème-filled churros.The Company supplies churro merchandising equipment similar to that used for its soft pretzels. Handheld Products The Company's dough enrobed handheld products are marketed under the PATIO, HAND FULLS, HOLLY RIDGE BAKERY, VILLA TALIANO, TOP PICKS brand names and under private labels.Handheld products are sold to the Food Service and Retail Supermarket segments.Handheld product sales amounted to 2% of the Company's sales in 2011. Bakery Products The Company’s bakery products are marketed under the MRS. GOODCOOKIE, READI-BAKE, COUNTRY HOME, MARY B’S, DADDY RAY’S and PRETZEL COOKIE brand names, and under private labels.Bakery products include primarily biscuits, fig and fruit bars, cookies, muffins and donuts.Bakery products are sold to the Food Service segment.Bakery products sales amounted to 32% of the Company’s sales in fiscal year 2011, 34% in 2010 and 35% in 2009. Frozen Beverages The Company markets frozen beverages primarily under the names ICEE, SLUSH PUPPIE, PARROT ICE and ARCTIC BLAST in the United States, Mexico and Canada.Additional frozen beverages are JAVA FREEZE and CALIFORNIA NATURAL.Frozen beverages are sold in the Frozen Beverages segment. Frozen beverage sales amounted to 18% of revenue in fiscal 2011, 18% in 2010 and 17% in 2009. Under the Company’s principal marketing program for frozen carbonated beverages, it installs frozen beverage dispensers for its ICEE and ARCTIC BLAST brands at customer locations and thereafter services the machines, arranges to supply customers with ingredients required for production of the frozen beverages, and supports customer retail sales efforts with in-store promotions and point-of-sale materials.In most cases, the Company retains ownership of its dispensers, and as a result, customers are not required to make an investment in equipment or arrange for the ingredients and supplies necessary to produce and market the frozen beverages.The Company also provides repair and maintenance service to customers for customers’ owned equipment and sells equipment in its Frozen Beverages segment, revenue from which amounted to 7% of sales in 2011, 8% of sales in 2010 and 8% of the Company’s sales in fiscal year 2009.The Company sells frozen uncarbonated beverages under the SLUSH PUPPIE and PARROT ICE brands through a distributor network and through its own distribution network. Each new frozen carbonated customer location requires a frozen beverage dispenser supplied by the Company or by the customer.Company-supplied frozen carbonated dispensers are purchased from outside vendors, built new or rebuilt by the Company. The Company provides managed service and/or products to approximately 82,000 Company-owned and customer-owned dispensers. The Company has the rights to market and distribute frozen beverages under the name ICEE to the entire continental United States (except for portions of nine states) as well as internationally. 3 Other Products Other products sold by the Company include soft drinks, funnel cakes sold under the FUNNEL CAKE FACTORY brand name and smaller amounts of various other food products.These products are sold in the Food Service and Frozen Beverages segments. Customers The Company sells its products to two principal channels: food service and retail supermarkets. The primary products sold to the food service channel are soft pretzels, frozen beverages, frozen juice treats and desserts, churros, dough enrobed handheld products and baked goods.The primary products sold to the retail supermarket channel are soft pretzels, frozen juice treats and desserts and dough enrobed handheld products. We have several large customers that account for a significant portion of our sales. Our top ten customers accounted for 43%, 42% and 43% of our sales during fiscal years 2011, 2010 and 2009, respectively, with our largest customer accounting for 8% of our sales in 2011, 8% in 2010 and 9% in 2009. Three of the ten customers are food distributors who sell our product to many end users.The loss of one or more of our large customers could adversely affect our results of operations. These customers typically do not enter into long-term contracts and make purchase decisions based on a combination of price, product quality, consumer demand and customer service performance.If our sales to one or more of these customers are reduced, this reduction may adversely affect our business.If receivables from one or more of these customers become uncollectible, our operating income would be adversely impacted. The Food Service and the Frozen Beverages segments sell primarily to food service channels.The Retail Supermarkets segment sells to the retail supermarket channel. The Company’s customers in the food service segment include snack bars and food stands in chain, department and mass merchandising stores, malls and shopping centers, fast food outlets, stadiums and sports arenas, leisure and theme parks, convenience stores, movie theatres, warehouse club stores, schools, colleges and other institutions, and independent retailers.Machines and machine parts are sold to other food and beverage companies.Within the food service industry, the Company’s products are purchased by the consumer primarily for consumption at the point-of-sale. The Company sells its products to an estimated 85-90% of supermarkets in the United States.Products sold to retail supermarket customers are primarily soft pretzel products, including SUPERPRETZEL, frozen juice treats and desserts including LUIGI’S Real Italian Ice, MINUTE MAID Juice Bars and Soft Frozen Lemonade, WHOLE FRUIT frozen fruit bars, WHOLE FRUIT Sorbet, MARY B’S biscuits and dumplings, DADDY RAY’S fig and fruit bars, ICEE Squeeze-Up Tubes, PATIO burritos and TIO PEPE’S Churros.Within the retail supermarket industry, the Company’s frozen and prepackaged products are purchased by the consumer for consumption at home. Marketing and Distribution The Company has developed a national marketing program for its products.For Food Service and Frozen Beverages segments’ customers, this marketing program includes providing ovens, mobile merchandisers, display cases, warmers, frozen beverage dispensers and other merchandising equipment for the individual customer’s requirements and point-of-sale materials as well as participating in trade shows and in-store demonstrations.The Company’s ongoing advertising and promotional campaigns for its Retail Supermarket segment’s products include trade shows, newspaper advertisements with coupons, in-store demonstrations and consumer advertising campaigns. The Company develops and introduces new products on a routine basis.The Company evaluates the success of new product introductions on the basis of sales levels, which are reviewed no less frequently than monthly by the Company’s Chief Operating Decision Makers. The Company’s products are sold through a network of about 200 food brokers and over 1,000 independent sales distributors and the Company’s own direct sales force.For its snack food products, the Company maintains warehouse and distribution facilities in Pennsauken, Bellmawr and Bridgeport, New Jersey; Vernon (Los Angeles) and Colton, California; Scranton, Pittsburgh, Hatfield and Lancaster, Pennsylvania; Carrollton (Dallas), Texas; Atlanta, Georgia; Moscow Mills (St. Louis), Missouri; Pensacola, Florida;Solon, Ohio; Weston, Oregon; and Holly Ridge, North Carolina.Frozen beverages are distributed from 134 Company managed warehouse and distribution facilities located in 44 states, Mexico and Canada, which allow the Company to directly service its customers in the surrounding areas.The Company’s products are shipped in refrigerated and other vehicles from the Company’s manufacturing and warehouse facilities on a fleet of Company operated tractor-trailers, trucks and vans, as well as by independent carriers. 4 Seasonality The Company’s sales are seasonal because frozen beverage sales and frozen juice treats and desserts sales are generally higher during the warmer months. Trademarks and Patents The Company has numerous trademarks, the most important of which are SUPERPRETZEL, DUTCH TWIST, TEXAS TWIST, MR. TWISTER, SOFT PRETZEL BITES, SOFTSTIX, PRETZEL FILLERS and PRETZELFILS for its pretzel products; FROSTAR, SHAPE-UPS, MAMA TISH’S, FRUIT-A-FREEZE, WHOLE FRUIT and LUIGI’S for its frozen juice treats and desserts; TIO PEPE’S and CALIFORNIA CHURROS for its churros; ARCTIC BLAST, SLUSH PUPPIE and PARROT ICE for its frozen beverages; FUNNEL CAKE FACTORY for its funnel cake products, PATIO for its handheld burritos and MRS. GOODCOOKIE, READI-BAKE, COUNTRY HOME, CAMDEN CREEK, MARY B’S and DADDY RAY’S for its bakery products. The Company markets frozen beverages under the trademark ICEE in all of the continental United States, except for portions of nine states, and in Mexico and Canada. Additionally, the Company has the international rights to the trademark ICEE. The trademarks, when renewed and continuously used, have an indefinite term and are considered important to the Company as a means of identifying its products.The Company considers its trademarks important to the success of its business. The Company has numerous patents related to the manufacturing and marketing of its product. Supplies The Company’s manufactured products are produced from raw materials which are readily available from numerous sources.With the exception of the Company’s soft pretzel twisting equipment and funnel cake production equipment, which are made for J & J by independent third parties, and certain specialized packaging equipment, the Company’s manufacturing equipment is readily available from various sources.Syrup for frozen beverages is purchased primarily from The Coca-Cola Company, Dr Pepper/Seven Up, Inc., the Pepsi Cola Company, and Jogue, Inc.Cups, straws and lids are readily available from various suppliers.Parts for frozen beverage dispensing machines are purchased from several sources.Frozen beverage dispensers are purchased primarily from IMI Cornelius, Inc. and FBD Partnership. Competition Snack food and bakery products markets are highly competitive.The Company’s principal products compete against similar and different food products manufactured and sold by numerous other companies, some of which are substantially larger and have greater resources than the Company.As the soft pretzel, frozen juice treat and dessert, bakery products and related markets grow, additional competitors and new competing products may enter the markets.Competitive factors in these markets include product quality, customer service, taste, price, identity and brand name awareness, method of distribution and sales promotions. The Company believes it is the only national distributor of soft pretzels.However, there are numerous regional and local manufacturers of food service and retail supermarket soft pretzels as well as several chains of retail pretzel stores. In Frozen Beverages the Company competes directly with other frozen beverage companies.These include several companies which have the right to use the ICEE name in portions of nine states.There are many other regional frozen beverage competitors throughout the country and one large retail chain which uses its own frozen beverage brand. 5 The Company competes with large soft drink manufacturers for counter and floor space for its frozen beverage dispensing machines at retail locations and with products which are more widely known than the ICEE, SLUSH PUPPIE, PARROT ICE and ARCTIC BLAST frozen beverages. The Company competes with a number of other companies in the frozen juice treat and dessert and bakery products markets. Risks Associated with Foreign Operations Foreign operations generally involve greater risk than doing business in the United States.Foreign economies differ favorably or unfavorably from the United States’ economy in such respects as the level of inflation and debt, which may result in fluctuations in the value of the country’s currency and real property.Sales of our foreign operations were $18,025,000, $14,301,000 and $11,658,000 in fiscal years 2011, 2010 and 2009, respectively.At September 24, 2011, the total assets of our foreign operations were approximately $13.7 million or 2.5% of total assets.At September 25, 2010, the total assets of our foreign operations were approximately $10.4 million or 2% of total assets. Employees The Company has approximately 3,100 full and part time employees as of September 24, 2011.Certain production and distribution employees at the Pennsauken and Bellmawr, New Jersey plants are covered by a collective bargaining agreement which expires in September 2013. Certain production and distribution employees at the Bridgeport, New Jersey plant are covered by a collective bargaining agreement which expires February 2, 2013. The production employees at our Atlanta, Georgia, plant are covered by a collective bargaining agreement which expires in January 2015. The production employees at our Weston, Oregon, plant are covered by a collective bargaining agreement which expires September 30, 2013. The Company considers its employee relations to be good. Available Information The Company’s internet address is www.jjsnack.com.On the investor relations section of its website, the Company provides free access to its annual report on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K and any amendments to these reports, as soon as reasonably practicable after such material is electronically filed with, or furnished to, the Securities and Exchange Commission (“SEC”).The information on the website listed above is not and should not be considered part of this annual report on Form 10-K and is not incorporated by reference in this document. Item 1A. Risk Factors You should carefully consider the risks described below, together with all of the other information included in this report, in considering our business and prospects. The risks and uncertainties described below are not the only ones facing us. Additional risks and uncertainties not presently known to us or that we currently deem insignificant may also impair our business operations. Following is a discussion of known potentially significant risks which could result in harm to our business, financial condition or results of operations. Risks of Shortages or Increased Cost of Raw Materials We are exposed to the market risks arising from adverse changes in commodity prices, affecting the cost of our raw materials and energy. The raw materials and energy which we use for the production and distribution of our products are largely commodities that are subject to price volatility and fluctuations in availability caused by changes in global supply and demand, weather conditions, agricultural uncertainty or governmental controls. We purchase these materials and energy mainly in the open market. If commodity price changes result in increases in raw materials and energy costs, we may not be able to increase our prices to offset these increased costs without suffering reduced volume, revenue and operating income. 6 General Risks of the Food Industry Food processors are subject to the risks of adverse changes in general economic conditions; evolving consumer preferences and nutritional and health-related concerns; changes in food distribution channels; federal, state and local food processing controls or other mandates; consumer product liability claims; and risks of product tampering.The increased buying power of large supermarket chains, other retail outlets and wholesale food vendors could result in greater resistance to price increases and could alter the pattern of customer inventory levels and access to shelf space. Environmental Risks The disposal of solid and liquid waste material resulting from the preparation and processing of foods are subject to various federal, state and local laws and regulations relating to the protection of the environment.Such laws and regulations have an important effect on the food processing industry as a whole, requiring substantially all firms in the industry to incur material expenditures for modification of existing processing facilities and for construction of upgraded or new waste treatment facilities. We cannot predict what environmental legislation or regulations will be enacted in the future, how existing or future laws or regulations will be administered or interpreted or what environmental conditions may be found to exist.Enactment of more stringent laws or regulations or more strict interpretation of existing laws and regulations may require additional expenditures by us, some of which could be material. Risks Resulting from Several Large Customers We have several large customers that account for a significant portion of our sales. Our top ten customers accounted for 43%, 42% and 43% of our sales during fiscal years 2011, 2010 and 2009, respectively, with our largest customer accounting for 8% of our sales in 2011, 8% in 2010 and 9% in 2009. Three of the ten customers are food distributors who sell our product to many end users.The loss of one or more of our large customers could adversely affect our results of operations. These customers typically do not enter into long-term contracts and make purchase decisions based on a combination of price, product quality, consumer demand and customer service performance.If our sales to one or more of these customers are reduced, this reduction may adversely affect our business.If receivables from one or more of these customers become uncollectible, our operating income would be adversely impacted. Competition Our businesses operate in highly competitive markets. We compete against national and regional manufacturers and distributors on the basis of price, quality, product variety and effective distribution.Many of our major competitors in the market are larger and have greater financial and marketing resources than we do. Increased competition and anticipated actions by our competitors could lead to downward pressure on prices and/or a decline in our market share, either of which could adversely affect our results. See “Competition” in Item 1 for more information about our competitors. Risks Relating to Manufacturing Our ability to purchase, manufacture and distribute products is critical to our success. Damage or disruption to our manufacturing or distribution capabilities due to weather, natural disaster, fire or explosion, terrorism, pandemic, political upheaval, strikes or other reasons could impair our ability to manufacture or distribute our products. 7 Our Certificate of Incorporation may inhibit a change in control that you may favor Our Certificate of Incorporation contains provisions that may delay, deter or inhibit a future acquisition of J & J Snack Foods Corp. not approved by our Board of Directors. This could occur even if our shareholders are offered an attractive value for their shares or if a substantial number or even a majority of our shareholders believe the takeover is in their best interest. These provisions are intended to encourage any person interested in acquiring us to negotiate with and obtain the approval of our Board of Directors in connection with the transaction. Provisions that could delay, deter or inhibit a future acquisition include the following: a classified Board of Directors; the requirement that our shareholders may only remove Directors for cause; limitations on share holdings and voting of certain persons; special Director voting rights; and the ability of the Board of Directors to consider the interests of various constituencies, including our employees, customers, suppliers, creditors and the local communities in which we operate. Risks Relating to the Control by Gerald B. Shreiber Gerald B. Shreiber is the founder of the Company and the current beneficial owner of 21% of its outstanding stock.Our Certificate of Incorporation provides that he has three votes on the Board of Directors (subject to certain adjustments).Therefore, he and one other director have voting control of the Board.The performance of this Company is greatly impacted by his leadership and decisions.His voting control reduces the restrictions on his actions.His retirement, disability or death may have a significant impact on our future operations. Risk Related to Product Changes There are risks in the marketplace related to trade and consumer acceptance of product improvements, packing initiatives and new product introductions. Risks Related to Change in the Business Our ability to successfully manage changes to our business processes, including selling, distribution, product capacity, information management systems and the integration of acquisitions, will directly affect our results of operations. Risks Associated with Foreign Operations Foreign operations generally involve greater risk than doing business in the United States.Foreign economies differ favorably or unfavorably from the United States’ economy in such respects as the level of inflation and debt, which may result in fluctuations in the value of the country’s currency and real property.Further, there may be less government regulation in various countries, and difficulty in enforcing legal rights outside the United States.Additionally, in some foreign countries, there is the possibility of expropriation or confiscatory taxation limitations on the removal of property or other assets, political or social instability or diplomatic developments which could affect the operations and assets of U.S. companies doing business in that country.Sales of our foreign operations were $18,025,000, $14,301,000 and $11,658,000 in fiscal years 2011, 2010 and 2009, respectively.At September 24, 2011, the total assets of our foreign operations were approximately $13.7 million or2.5% of total assets.At September 25, 2010, the total assets of our foreign operations were approximately $10.4 million or 2% of total assets. Seasonality and Quarterly Fluctuations Our sales are affected by the seasonal demand for our products.Demand is greater during the summer months primarily as a result of the warm weather demand for our ICEE and frozen juice treats and desserts products.Because of seasonal fluctuations, there can be no assurance that the results of any particular quarter will be indicative of results for the full year or for future years. Item 1B. Unresolved Staff Comments We have no unresolved SEC staff comments to report. 8 Item 2. Properties The Company’s primary east coast manufacturing facility is located in Pennsauken, New Jersey in a 70,000 square foot building on a two-acre lot.Soft pretzels are manufactured at this Company-owned facility which also serves as the Company’s corporate headquarters. This facility operates at approximately 60% of capacity. The Company owns a 128,000 square foot building adjacent to its manufacturing facility in Pennsauken, New Jersey.The Company has constructed a large freezer within this facility for warehousing and distribution purposes.The warehouse has a utilization rate of 80-90% depending on product demand.The Company also leases, through January 2022, 52,000 square feet of office and warehouse space located next to the Pennsauken, New Jersey plant. The Company owns a 150,000 square foot building on eight acres in Bellmawr, New Jersey.The facility is used by the Company to manufacture some of its products including funnel cake, pretzels, churros and cookies. The facility operates at about 75% of capacity. The Company’s primary west coast manufacturing facility is located in Vernon (Los Angeles), California.It consists of a 137,000 square foot facility in which soft pretzels, churros and various lines of baked goods are produced and warehoused.Included in the 137,000 square foot facility is a 30,000 square foot freezer used for warehousing and distribution purposes which was constructed in 1996.The facility is leased through November 2030.The Company leases an additional 80,000 square feet of office and warehouse space, adjacent to its manufacturing facility, through November 2030.The manufacturing facility operates at approximately 50% of capacity. The Company leases through June 2015 a 45,000 square foot churros manufacturing facility located in Colton, California which operates at approximately 65% of capacity. The Company leases through November 2017 a 25,000 square foot frozen juice treat and dessert manufacturing facility located in Norwalk (Los Angeles), California which operates at approximately 45% of capacity. The Company leases an 85,000 square foot bakery manufacturing facility located in Atlanta, Georgia.The lease runs through December 2020.The facility operates at about 50% of capacity. The Company owns a 46,000 square foot frozen juice treat and dessert manufacturing facility and a 42,000 square foot dry storage warehouse located on six acres in Scranton, Pennsylvania.The manufacturing facility, which was expanded from 26,000 square feet in 1998, operates at approximately 65% of capacity. The Company leases a 29,600 square foot soft pretzel manufacturing facility located in Hatfield, Pennsylvania. The lease runs through June 2017.The facility operates at approximately 65% of capacity. The Company leases a 19,200 square foot soft pretzel manufacturing facility located in Carrollton, Texas.The lease runs through April 2016.The facility operates at near capacity with an additional line to be added early in fiscal year 2012. The Company leases an additional property containing a 6,500 square foot storage freezer across the street from the manufacturing facility, which lease expires May 2016. The Company leases an 18,000 square foot soft pretzel manufacturing facility located in Chambersburg, Pennsylvania.The lease runs through September 2013 with options to extend the term.The facility operates at approximately 60% of capacity. The Company’s fresh bakery products manufacturing facility and offices are located in Bridgeport, New Jersey in three buildings totaling 133,000 square feet.The buildings are leased through December 2015.The manufacturing facility operates at approximately 45% of capacity. The Company owns a 65,000 square foot fig and fruit bar manufacturing facility located on 9-1/2 acres in Moscow Mills (St. Louis), Missouri.Upon completion of construction that is in progress and that we expect to be completed in the second fiscal quarter of 2012, the facility will increase to approximately 155,000 square feet.The facility operates at about 60% of capacity. 9 The Company leases a building in Pensacola, Florida for the manufacturing, packing and warehousing of dumplings.The building is approximately 14,000 square feet and the lease runs through December 2013. The manufacturing facility operates at approximately 75% of capacity. The Company owns an 84,000 square foot handheld products manufacturing facility in Holly Ridge, North Carolina, which operates at about 35% of capacity. The Company leases a 70,000 square foot handheld products manufacturing facility in Weston, Oregon, which operates at about 25% of capacity.The facility is leased through May 13, 2021. The Company also leases approximately 136 warehouse and distribution facilities in 44 states, Mexico and Canada. Item 3. Legal Proceedings The Company has no material pending legal proceedings, other than ordinary routine litigation incidental to the business, to which the Company or any of its subsidiaries is a party or of which any of their property is subject. Item 4. [Removed and reserved] 10 PART II Item 5. Market For Registrant’s Common Equity, Related Stockholder Matters And Issuer Purchases Of Equity Securities The Company’s common stock is traded on the NASDAQ Global Select Market under the symbol “JJSF.”The following table sets forth the high and low sale price quotations as reported by NASDAQ and dividend information for the common stock for each quarter of the years ended September 25, 2010 and September 24, 2011. Common Stock Market Price Dividend High Low Declared Fiscal 2010 First quarter $ $ $ Second quarter Third quarter Fourth quarter Fiscal 2011 First quarter $ $ $ Second quarter Third quarter Fourth quarter As of November 25, 2011, there were about 7,950 beneficial shareholders. In our fiscal year ended September 24, 2011, we did not purchase and retire any shares of our common stock. There remains 210,772 shares that can be purchased under a million share buyback authorization approved by the Company's Board of Directors in February 2008. In our fiscal year ended September 25, 2010, we purchased and retired 203,507 shares of our common stock at a cost of $7,768,000. In our fiscal year ended September 26, 2009, we purchased and retired 450,597 shares of our common stock at a cost of $12,510,000.Of the shares purchased and retired in 2009, 400,000 shares were purchased at the purchase price of $27.90 per share from Gerald B. Shreiber, Chairman of the Board, Chief Executive Officer and Director of the Company. For information on the Company’s Equity Compensation Plans, please see Item 12 herein. 11 Item 6. Selected Financial Data The selected financial data for the last five years was derived from our audited consolidated financial statements.The following selected financial data should be read in conjunction with “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and our consolidated financial statements and related notes thereto, especially as the information pertains to fiscal 2009, 2010 and 2011. Fiscal year ended in September (In thousands except per share data) Net Sales $ Net Earnings $ Total Assets $ Long-TermDebt $
